DETAILED ACTION
1.	The amendment of June 29, 2022 has been entered into the record. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: separating element and control means that controls the plurality of light sources and shifts the transmission and receiving subregions and receives and analyses data from the receiving subregions to detect an edge of the object in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 refers to ‘characterized in that several light sources are arranged in the transmission region’ which does not appear to further limit claim 1 because claim 1 already refers to ‘wherein, the transmission region includes a plurality of transmission subregions each transmission region including at least one light source (lines 7-9).’ Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	As for claim 11, a receiving region ‘adaptable for selectable configuration into subregions’ of lines 10-11 appears to be new matter.  The disclosure refers to only how the transmission region is adaptable for selectable configuration by referring to a multiplex chip (page 7: last line and page 8:  lines 1-2; page 9: first full paragraph:  lines 7-8).
	As for claim 11, a control means that ‘shifts’ ‘receiving subregions’ and ‘analyses data’ of line 18 appears to be new matter.  If the multiplex chip (Figs. 1a-1b: 16) can be interpreted as a control means, this control means has been disclosed to perform two functions, controlling the LEDs, the transmission subregions, and receiving data from the receiving subregions (page 7 last line with page 8: lines 1-2).  There is no apparent structure in the specification that shifts (controls) the receiving subregions and analyses data.
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “control means that controls the plurality of light sources and shifts the transmission and receiving subregions and receives and analyses data from the receiving subregions to detect an edge of the object (last three lines of claim 11)” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As stated before, if the multiplex chip (Figs. 1a-1b: 16) can be interpreted as a control means, this control means has been disclosed to perform two functions, controlling the LEDs, the transmission subregions, and receiving data from the receiving subregions (page 7 last line with page 8: lines 1-2).  There is no apparent structure in the specification that shifts (controls) the receiving subregions and analyses data.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta et al. (2014/0097334)-previously cited.

As for claim 1, Hotta in a detection apparatus discloses/suggests the following:  Method for detecting (48) an edge (21) of an object (20) by means of a detection device (10) (Hotta:  abstract with Fig. 1A-1C; paragraph 0042), wherein the detection device (10) (Fig. 1A: 20 (22a-22b) and 30; Fig. 1C: 20-40) comprises a transmission region (11)(Fig. 1A: 20 (22)) running along a first straight line (G1) (Fig. 1A:  22A-22B: noting that 20 (22a-22b) run along line extending in X direction; paragraph 0025) and  a receiving region (13) (Fig. 1A: 30 and 32) which runs along a second straight line (G2) (paragraph 0047), which is arranged in parallel to the first straight line (G1) (paragraph 0047 and 22a-22b running along line extending in x direction demonstrates the regions are parallel along the x direction); wherein, the transmission region (11)(Fig. 1A: 20) includes a plurality of transmission subregions (1 la-p, 11A-O) (Fig. 1A: 22A: demonstrating sixteen subregions if one light source is per subregion or eight subregions if two light sources are per subregion)  each transmission subregion including at least one light source (again, Fig. 1A: 22A: sixteen subregions have one light source; eight subregions have two light sources); wherein, the receiving region (13) includes a plurality of receiving subregions (13a-p, 13A-O) (Fig. 1A: at least 8 receiving subregions illustrated: 30); the method comprising:  a) selecting (41) a transmission subregion (11a-p, 11A-O) of the transmission region (11), wherein the selected transmission subregion (11 a-p, 11A-O) has a length along the first straight line(G1) and extends up to a first end of the transmission region (11) (Fig. 1A: 22A with paragraphs 0029 and 0032 demonstrate selectivity by virtue of ‘plural semiconductor lasers that are adjacent to each other may be formed into a group of semiconductor laser that sequentially emit light (last four lines of paragraph 0029)’ and ‘light emission performed by the semiconductor lasers 22 is not limited to one-by-one sequential light emission (lines 1-3 of paragraph 0032)’;  noting Fig. 1A: sixteen light sources at least defines 16 transmission regions along the line thereby having 16 individual lengths/widths that are at least one light source wide; eight transmitting subregions would comprise eight side by side groups of two light sources thereby having eight individual lengths/widths that are at least two light sources wide); b) selecting a receiving subregion (13a-p, 13A-O) adjacent to the selected transmission subregion (1la-p, 11A-O) (Fig. 1A:  eight light receiving elements (30) considered adjacent to eight transmitting subregions, 22A, each comprising two adjacent light emitting elements, semiconductor lasers (22) therefore a ratio of 1 receiving subregion per 1 transmitting subregion or eight light receiving elements considered adjacent to eight transmitting subregions, 22A, each comprising one semiconductor laser (22) therefore a ratio of 1 receiving subregion per 2 transmitting subregions;  paragraph 0049:  correlation demonstrates selecting receiving subregions/transmitting subregions pairs).
As for ‘wherein the selected receiving subregion (13a-p, 13A-O)  has a length along the second straight line (G2) equal to the length of the transmission subregion (1 la-p, 11A-O) along the first straight line (G1)’ Hotta suggests this when only correlating one receiving subregion with a single adjacent light source transmitting subregion (Fig. 1A: one 30 for every other 22A).  Hotta does not explicitly teach ‘wherein the selected receiving subregion (13a-p, 13A-O)  has a length along the second straight line (G2) equal to the length of the transmission subregion (1 la-p, 11A-O) along the first straight line (G1)’ when interpreting one receiving subregion being correlated with an adjacent transmission subregion comprising two adjacent lasers.  Nevertheless, Hotta teaches that plural semiconductor lasers may be correlated with one light receiving element (paragraph 0049: last two lines).  And Hotta teaches that a lens condensing the reflected light may be provided for each of the light receiving elements (paragraph 0048).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the selected receiving subregion (13a-p, 13A-O)  have a length along the second straight line (G2) equal to the length of the transmission subregion (1 la-p, 11A-O) along the first straight line (G1) in order to receive the amount of condensed reflected light coming from a two light source transmitting subregion via a cylindrical lens before each receiving subregion having a width spanning two light sources.
In addition, Hotta discloses/suggests the following:  c) transmitting/emitting (42) light (30) from the selected transmission subregion (1 1a-p, 11A-O)  (paragraph 0029), d) receiving (43) a light signal (I) of light (30) reflected on the object (20) in the selected receiving subregion (13a-p, 13A-O) (paragraphs 0046 and 0049); e) shifting (45) the selected transmission subregion (11a-p, 11A-O) along the first straight line (G1) in the direction of a second end of the transmission region (11) (paragraph 0029: lines 1-6); and shifting (46) the selected receiving subregion (13a-p, 13A-O) along the second straight line (G2) from a first end in the direction of a second end of the second straight line (G2) (paragraph 0029: lines 1-6 with paragraph 0049:  each receiving subregion correlated with each transmitting subregion); f) repeating steps c to e until the transmission subregion (1 la-p, 11 A-O) extends up to the second end at the start of step e (paragraph 0029:  lines 2-16); g) compiling (47) a signal course from the light signals (I) received in step d (exemplified in Fig. 5); h) carrying out the detection (48) of the edge (21) from the signal course (paragraph 0055).
	As for claim 2, Hotta discloses/suggests everything as above (see claim 1).  In addition, Hotta discloses/suggests  characterized in that several light sources (12a-p) are arranged in the transmission region (11) (Fig. 1A: 22 (22a-22b) with 20; Fig. 2A: demonstrates that two rows of lasers may be used).
	As for claim 3, Hotta discloses/suggests everything as above (see claim 2).  In addition, Hotta discloses/suggests   the transmission subregion (11a-p) contains a light source (12a-p) and is respectively shifted around a light source (12a-p) in step d (paragraph 0032:  noting ‘the plural semiconductor lasers 22 may sequentially emit with some of the semiconductor laser 22 disabled. That is, some of the plural semiconductor lasers 22 may be not used.’)
	As for claim 4, Hotta discloses/suggests everything as above (see claim 2).  In addition, Hotta discloses/suggests the transmission subregion (11A-O) contains several light sources (12a-p) and is respectively shifted around a light source (12a-p) in step d (paragraph 0029:  last 4 lines demonstrate that a group of semiconductor lasers may make up a transmission subregion; paragraph 0032-0033: again, show that some lasers may be disabled)
	As for claim 9, Hotta discloses/suggests everything as above (see claim 1).  In addition, Hotta discloses/suggests the detection (48) of the edge (21) is carried out in step h from a flank in the signal course (Fig. 5 with paragraph 0054-0055).
14.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hotta et al. (2014/0097334)-previously cited in view of JP-2001518208 A-using machine translation-previously cited.
	As for claim 8, Hotta discloses/suggests everything as above (see claim 1).  He is silent concerning the transmission region (13) and the receiving region (11) are separated by an opaque
separating element (15), which is arranged in parallel to the two straight lines (G1, G2)
and is orthogonal to the plane in which the two straight lines (G1, G2) run.  Nevertheless, JP-2001151208 A in a detection device teaches that an inner support that separates lenses and therefore the receiving region from the transmitting region can be made of matte black plastic (Fig. 1: 22 separating 20 from 24 and 26; page 6: beginning with line starting with 88 and the light emitting ends 24 and 26 to fourth line beginning with ‘wall (support 22 can be made of matte black plastic).’).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the transmission region (13) and the receiving region (11) are separated by an opaque separating element (15), which is arranged in parallel to the two straight lines (G1, G2) and is orthogonal to the plane in which the two straight lines (G1, G2) run in order to optically isolate the transmission region from the receiving region to prevent light interference during edge detection.

15.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hotta et al. (2014/0097334)-previously cited in view of Inhelder et al. (7,202,492)-previously cited and Alt et al. (6,348,696)-previously cited.
	As for claim 10, Hotta discloses/suggests everything as above (see claim 9).  Hotta is silent concerning during the detection (48), a nonlinearity of a connection between a position of the flank and a position of the edge (21) is compensated for.  Nevertheless, Inhelder in an apparatus and method for detecting a feature of a running material web teaches using a median filter to smooth raw data and eliminate individual outlier points as well suggests that nonlinearities are compensated by using a first-order low pass filter which filters out high-frequency noise (col. 5, lines 30-50).  And Alt in a method and device for detecting the position of the edge of a moving material web teaches using interpolation as well as carrying out an approximation of a fit function using least squares (col. 8, lines 7-15).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have during the detection (48), a nonlinearity of a connection between a position of the flank and a position of the edge (21) be compensated for via a first-order low pass filter or median filter to smooth data as well as to remove high frequency noise and to use interpolation and a least squares fit to have a smoother edge detected.

16.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hotta et al. (2014/0097334)-previously cited in view of  Alt et al. (6,348,696)-previously cited and further in view of JP-2001518208 A-using machine translation-previously cited.
	As for claim 11, Hotta in a detection apparatus discloses/suggests the following: a detection device (10)(Figs. 1A-1C) for detection (48) of an edge (21) of an object (20) (Hotta: abstract with Fig. 1A-1C; paragraph 0042) the detecting/detection device comprises: 

	 a transmission region formed of a plurality of light sources arranged along a first straight line at equal distances apart and adaptable for selectable configuration into subregions having a length extending up to a first end of the transmission region and further adaptable to shift the subregions along the first straight line (Fig. 1A: 20 (22); 22A-22B: noting that 20 (22a-22b) runs along line extending in X direction; paragraph 0025; with paragraphs 0029 and 0032 demonstrating selectivity by virtue of ‘plural semiconductor lasers that are adjacent to each other may be formed into a group of semiconductor laser that sequentially emit light (last four lines of paragraph 0029)’ and ‘light emission performed by the semiconductor lasers 22 is not limited to one-by-one sequential light emission (lines 1-3 of paragraph 0032)’;  noting Fig. 1A: sixteen light sources at least defines 16 transmission regions along the line thereby having 16 individual lengths/widths that are at least one light source wide; eight transmitting subregions would comprise eight side by side groups of two light sources thereby having eight individual lengths/widths that are at least two light sources wide); 
	 a receiving region running parallel to the transmission region along a second straight line and adaptable for selectable configuration into subregions having a length extending up to a first end of the receiving region, the receiving subregion adapted to receive a light signal reflected from the object (Fig. 1A: 30 and 32; paragraph 0047 and 22a-22b running along line extending in x direction demonstrates the regions are parallel along the x direction; Fig. 1A:  eight light receiving elements (30) considered adjacent to eight transmitting subregions, 22A, each comprising two adjacent light emitting elements, semiconductor lasers (22) therefore a ratio of 1 receiving subregion per 1 transmitting subregion or eight light receiving elements considered adjacent to eight transmitting subregions, 22A, each comprising one semiconductor laser (22) therefore a ratio of 1 receiving subregion per 2 transmitting subregions;  paragraph 0049:  correlation demonstrates selecting receiving subregions/transmitting subregions pairs).
	As for a circuit board comprising the transmission region, a receiving region, and a control means, Hotta does not explicitly state this.  Nevertheless, Alt in a method and device for detecting the position of the edge of a moving material web teaches having sensors to built on a single flexible motherboard to handle thermal expansion (col. 4, lines 65-67 and col. 5, lines 1-10).  And Alt teaches that control means for edge sensor technology are microcomputers (col. 1, lines 37-40) and microcontrollers (Fig. 2: 39).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the transmission region, the receiving region, and a control means, such as a microcomputer or microcontroller be on a single motherboard for flexibility for thermal fluctuations as well as to have a more compact system.  	
	As for a control means that controls the plurality of light sources and shifts the transmission and receiving subregions and receives and analyses data from the receiving subregions to detect an edge of the object, Hotta does not explicitly state this.  Hotta refers to a detection section with regards to receiving and analyzing data (Fig. 1C: 40).  Nevertheless, as stated before Alt teaches that control means for edge sensor technology are microcomputers (col. 1, lines 37-40) and microcontrollers (Fig. 2: 39).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a control means that controls the plurality of light sources and shifts the transmission and receiving subregions and receives and analyses data from the receiving subregions to detect an edge of the object such as a microcomputer or microcontroller to automate the edge detection.
	Lastly, as for a separating element located between the transmission region and the receiving region, Hotta does not explicitly state this.   Nevertheless, JP-2001151208 A in a detection device teaches that an inner support that separates lenses and therefore the receiving region from the transmitting region can be made of matte black plastic (Fig. 1: 22 separating 20 from 24 and 26; page 6: beginning with line starting with 88 and the light emitting ends 24 and 26 to fourth line beginning with ‘wall (support 22 can be made of matte black plastic).’).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a separating element such as an opaque separating element located between the transmission region and the receiving region  in order to optically isolate the transmission region from the receiving region to prevent light interference during edge detection.
Response to Arguments
17.	Applicant's arguments filed June 29, 2022 with regards to the Hotta reference have been fully considered but they are not persuasive.  With regards to the argument in the last paragraph of page 8 that Hotta has two times as many semi-conductor lasers as light receiving elements and therefore does not teach what is disclosed in claim 1 regarding the shifting of a transmitting subregion with a receiving subregion, the examiner notes that the claims as drafted do not preclude a two light source transmitting subregion shifting along with one receiving subregion.  In addition, it does not appear to preclude having eight single light source transmitting subregions out of the sixteen light source transmitting subregions to be used and correlated with the light receiving elements.

Hotta states the following in paragraph 0029:  ‘Plural semiconductor lasers that are adjacent to each other may be formed into a group of semiconductor lasers that sequentially emit light.’  

Hotta in paragraph 0032 specifically states:  
[0032] The light emission performed by the semiconductor lasers 22 is not limited to one-by-one sequential light emission from the semiconductor laser 22A to the semiconductor laser 22B, and the plural semiconductor lasers 22 may emit light in other methods in accordance with the necessary resolution or the like. For example, the plural semiconductor lasers 22 may sequentially emit light with some of the semiconductor lasers 22 disabled.  That is, some of the plural semiconductor lasers 22 may be not used. 

In addition, regarding the receiving subregions, Hotta teaches that ‘one semiconductor laser 22 may be correlated with plural light receiving elements (paragraph 0050)’ as well as teaches a one to on correlation with ‘which of the light receiving elements outputs a value to be referenced when each of the semiconductor lasers 22 emits light (paragraph 0049) and ‘plural semiconductor lasers 22 may be correlated with one light receiving element (paragraph 0049).’  As well ‘the plural light receiving elements 30 may receive light with some of the light receiving elements 30 disabled.  That is, some of the plural light receiving elements 30 may not be used (paragraph 0052).’
Hotta suggests the following starting sector comprising one receiving subregion and one two light source transmitting subregion (annotated Fig. 1A): 
    PNG
    media_image1.png
    370
    259
    media_image1.png
    Greyscale

	Hotta suggests the following starting sector comprising one receiving subregion and one light source transmitting region with staggered shifting wherein the shift would skip a single inactive light source (annotated Fig. 1A):

    PNG
    media_image2.png
    370
    259
    media_image2.png
    Greyscale
	As for applicant’s argument on page 9 second paragraph regarding applicant’s sectors being different than what is being taught or obvious over Hotta, the examiner disagrees.  See both of the annotated Fig. 1A of Hotta above wherein the examiner has delineated a rectangular sector as comprising a receiving subregion and transmitting subregion.
	Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886